Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 1 of 38 PageID #: 30364




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION


   ERIE MOORE, JR., ET AL.                         CIVIL ACTION NO. 3:16-CV-01007

   VERSUS                                          JUDGE TERRY A. DOUGHTY

   LASALLE CORRECTIONS, INC.,                      MAG. JUDGE KAREN L. HAYES
   ET AL.

                                              RULING

          Pending here is a Motion for Summary Judgment filed by Defendant City of Monroe (the

   “City”) seeking dismissal of Plaintiffs’ claims against it. [Doc. No. 247]. Plaintiffs filed an

   opposition [Doc. No. 296]. The City filed a reply to the opposition [Doc. No. 323].

          For the following reasons, the City’s Motion for Summary Judgment [Doc. No. 247] is

   GRANTED.

   I.     FACTS AND PROCEDURAL HISTORY

          This lawsuit follows the death of two detainees at the Richwood Correctional Center

   (“RCC”), a private detention center located in Ouachita Parish, Louisiana. RCC is owned and

   operated by Defendants LaSalle Management Co., LLC (“LaSalle”), and/or Richwood

   Correctional Center, LLC (“Richwood”), related private entities.

          At the time of the incident, Erie Moore, Sr. (“Moore”), was being detained at RCC after

   having been arrested by Monroe Police Department (“MPD”) Lieutenant (then-Corporal)

   Tommy Crowson (“Officer Crowson”) for disturbing the peace on October 12, 2015. The next

   day, October 13, 2015, Moore was involved in an altercation with another detainee, Vernon

   White (“White”). White died within a few hours of the altercation. Moore was forcibly removed

   from the holding cell where the altercation occurred. Shortly thereafter, Moore became
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 2 of 38 PageID #: 30365




   unconscious. He died on November 14, 2015, without ever having regained consciousness.

          Plaintiffs Erie Moore, Jr., Tiffany Robinson, and Tamara Robinson (collectively

   “Plaintiffs”) are the children and heirs of Moore. In their original Complaint, filed July 8, 2016,

   Plaintiffs alleged that the death of their father was caused by multiple Defendants, including the

   City [Doc. No. 1]. On December 5, 2017, an Amended Complaint was filed which added new

   Defendants and continued the previous allegations. [Doc. No. 63]. On April 11, 2019, the Third

   Amended Complaint was filed, which added more Defendants to the suit, repeated many of the

   original claims, and made new claims. [Doc. No. 140].

          In a separate Ruling, the Court has granted Defendants summary judgment on Plaintiffs’

   claims that Defendants’ use of excessive force caused the death of Moore. The Court has

   dismissed those claims with prejudice. [Ruling on MSJ No. 245]. Plaintiffs’ claims against

   Defendants, including the City, for Moore’s less-than-lethal injuries remain pending.

          A.      Factual Background

                  1.      The City and RCC

                          a.      Contractual Relationship

          Since 1989, Louisiana has permitted state and local governmental subdivisions to contract

   with private prison contractors “for the financing, acquiring, designing, leasing, constructing, and

   operating of facilities.” LA. REV. STAT. 39:1800.4; see also, LA. LEGIS. ACTS 1989, No. 360, § 1, eff.

   June 28, 1989. The MPD closed its jail in 2001, and, in that same year, the City entered into an

   agreement with Richwood for housing, confinement, and detention services. [RCC Agreement,

   Doc. No. 247-3]. RCC continuously handled the City’s detention services from 2001 to 2019,

   when the City’s relationship with RCC ended.




                                                     2
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 3 of 38 PageID #: 30366




                           b.      The Arrangement under Chief Holmes’ tenure

           In 2011, Quentin Holmes (“Chief Holmes”) became the Chief of Police for the MPD.

   [Chief Holmes Deposition, Doc. No. 247-4, p. 13]. Chief Holmes did not review the agreement

   between the City and RCC, but he did review the arrangement between the City and RCC to see if

   there could be any improvements made from an “efficiency” and “operational standpoint.” [Id.,

   pp. 32-33]. During his tenure as Chief, he met with the Warden of RCC a few times to discuss

   operational issues. [Id., pp. 39-40]. Chief Holmes did not recall getting any direct reports about

   the operations of RCC, but he does recall communications about changes in rates for housing

   prisoners. [Id., 40]. Chief Holmes described his relationship with RCC officials as “a good

   professional working relationship” and emphasized that he had no “major” issues that were ever

   brought to his attention. [Id., p. 40].

           Concerning incidents at RCC, Chief Holmes was unaware, in his entire career, of another

   inmate dying or suffering a serious injury at RCC. [Id., p. 43]. Chief Holmes never received any

   complaints about the operations of RCC from inmates, former inmates, their family members, the

   City Council, or anyone in the Mayor’s office, except for the occasional inmate who complained

   about the food. [Id., p. 82-83]. While he was Chief of Police, Holmes was never notified about any

   issues with RCC taking City arrestees. [Id., p. 98]. Chief Holmes left MPD in 2017.

                   2.      Events Preceding the arrest of Erie Moore

           Plaintiffs allege that on October 11, 2015, Moore encountered Louisiana State Trooper

   Jason Hanneman (“Trooper Hanneman”). [Third Amended Complaint, Doc. No. 140, ¶ 7]. After

   the encounter, Trooper Hanneman telephoned the Monroe Police Department’s non-emergency

   line, which was answered by MPD dispatcher Hannah Shrader (“Shrader”). [Dispatch Recording,

   Doc. No. 247-5; Hannah Shrader Deposition, Doc. No. 247-6, p. 21]. Trooper Hanneman asked


                                                   3
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 4 of 38 PageID #: 30367




   Shrader if she had any information on Erie Moore in her system, including whether Moore had a

   history of mental illness. [Doc. No. 247-5]. Trooper Hanneman informed Shrader that Moore had

   pulled Trooper Hanneman over and that he thought Moore was “crazy.” [Id.]. After checking all

   the available records, Shrader informed Trooper Hanneman that the only records MPD had

   concerning Moore related to a domestic matter, traffic violations, and an issue with a pawn shop.

   [Id.]. After relaying this information, Trooper Hanneman thanked Shrader and ended the call.

          Shrader did not input any information into MPD’s computer systems related to Trooper

   Hanneman’s call. [Shrader Deposition, Doc. No. 247-6, p. 21]. Shrader explained that she did not

   do so because it was not customary to enter information into the system that was not related to a

   call for assistance or an emergent issue. [Id., pp. 19-23]. Shrader did not enter Trooper Hanneman’s

   call because he was not reporting a crime, did not request the assistance of MPD, and was merely

   seeking information about a person. [Id.].

          Later that evening, a law enforcement officer safety alert was sent out by a third-party

   agency. [Officer Safety Alert, Doc. No. 247-7]. The alert described the encounter between Moore

   and Trooper Hanneman. The alert stated that Moore informed the Trooper that Moore was “going

   to force a police officer to shoot him,” “that [Moore] wanted to be in front of the TV when the

   Trooper shot him,” and that the Trooper “believed Moore was attempting to force him into a

   confrontation.” [Id.].

          Although the City is uncertain of the time it received the alert or where it came from, MPD

   records show that a bulletin containing the alert was sent out electronically by the on-duty

   dispatchers between 7:47 and 7:58 p.m. [MPD Logs, Doc. No. 247-8, pp. 3-33]. The dispatch was

   sent electronically to the in-unit computers of each on-duty patrol officer. Also, at roughly 10:04




                                                    4
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 5 of 38 PageID #: 30368




   p.m., the following message, related to the officer safety alert, was sent to on-duty officers through

   their in-unit computers:

                  Per Sgt. Passman, in reference to the LSP trooper being followed on
                  10/11/15, if you are being followed by a vehicle, do not stop. Clear
                  the channel, continue to drive, and wait for several units to stop the
                  suspect vehicle. Once the suspect car is stopped, do not stop your
                  unit directly in front of the suspect vehicle.

   [Id., pp. 34-37]. As Communications Supervisor Sandra Walker (“Walker”) explained at her

   deposition, only those officers who were on duty at the time with their computer on would have

   access to messages that were sent. [Sandra Walker Deposition, Doc. No. 247-9, pp. 8, 14-16].

          After an alert is sent out, communications officers may place it in the briefing book for the

   patrol-supervisors next shift. [Id., p. 10, 17; Shrader Deposition, Doc. No. 247-6, pp. 35-36]. The

   City asserts that it does not know whether the alert was placed in the briefing book, but if it was,

   patrol supervisors have discretion to determine what information patrol officers need to be briefed

   on. [Mary Tellis Deposition, Doc. No. 247-10, pp. 11-12]. The City asserts that the officer safety

   alert was probably not communicated to the October 12, 2015, morning shift – either because it

   was not placed in the briefing book or a supervisor determined it did not warrant briefing – because

   Officer Crowson, who worked that shift, did not receive any information concerning Erie Moore.

   [Officer Crowson Deposition, Doc. No. 247-11, pp. 48, 56-59, 86-87].

                  3.      Erie Moore’s Arrest

          On the morning of October 12, 2015, while on duty, at approximately 6:15 a.m., Officer

   Crowson went to Donut Palace in Monroe, Louisiana, to get something to eat. [Crowson

   Deposition, Doc. No. 224-3, pp 9-10, 54]. Officer Crowson parked directly in front of the building

   and proceeded inside. [Id., p. 11].




                                                     5
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 6 of 38 PageID #: 30369




           As he walked just inside the front door, Officer Crowson observed a man – later identified

   as Moore – at the front counter “hollering and screaming and cursing.” [Id., pp. 11-12]. Officer

   Crowson observed Moore “ra[nting] and raving” and waving his arms. [Id., pp. 12-14]. Officer

   Crowson thought that Moore was “upset” at the employee behind the counter; the employee, in

   turn, seemed nervous and scared. [Id., pp. 12-13, 22-23]. Officer Crowson also observed other

   patrons leaving the business. [Id., pp. 13, 45-46].

           When Officer Crowson entered, Moore turned from the counter towards the door and saw

   him. [Id., pp. 13-14]. Moore then approached him and closed the gap between the two of them to

   two to three feet. [Id., p. 15]. While approaching him, Moore hollered curse words at Officer

   Crowson, continued “ra[nting] and raving,” and informed Officer Crowson that he knew the

   mayor. [Id., pp. 14-16]. Officer Crowson confronted Moore and told Moore that he needed to

   “calm down.” [Id., pp. 13-15]. Officer Crowson’s directive had no apparent effect. [Id., p. 14].

   After the directive was ignored, Officer Crowson placed Moore under arrest, turned Moore around,

   and handcuffed him behind his back. [Id., p. 15]. Moore was advised of his rights but refused to

   explain his actions. [Id., p. 27].

           Moore did not resist being handcuffed, and Officer Crowson did not have to use force to

   effect the arrest. [Id., pp. 16, 48]. Officer Crowson testified that he believed that arresting Moore

   was necessary to prevent further incident in the Donut Palace, [Id., pp. 54-55], but that he never

   felt personally threatened by Moore. [Id., p. 40].

           Officer Crowson arrested Moore for disturbing the peace. [Id., p. 33]. After arresting

   Moore, Officer Crowson began the process of moving Moore to his patrol unit for transport. Moore

   provided some resistance as he led Moore outside, which Officer Crowson described as having to

   “coax” Moore while Moore was “slightly” pulling on him. [Id, pp. 18-19].


                                                     6
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 7 of 38 PageID #: 30370




           Moore continued to shout on the way to the car, [Id.], and at some point, while already in

   custody, Moore told Officer Crowson that Officer Crowson “was going to kill him.” [Id., pp. 16,

   30]. Moore made the latter statement only once, and Officer Crowson did not engage him about it.

   [Id., pp. 16-18, 27, 30].

           At the vehicle, Officer Crowson searched Moore incident to arrest and located Moore’s

   driver’s license, which he used when he called dispatch. [Id., pp. 20-21]. Moore was placed in the

   patrol unit, and Officer Crowson secured Moore’s vehicle. [Id., pp. 20-22]. Officer Crowson then

   returned to the store to interview the employee, who provided his account of the event. [Id., pp.

   22-23, 25-26].

           Officer Crowson testified that he did not believe that Moore was engaging in any suicidal

   behavior, had mental health issues, or that Moore was trying to get Officer Crowson to harm him.

   [Id., pp. 30, 39]. Officer Crowson did not believe this was an “unusual” encounter. [Id., p. 26].

   Officer Crowson testified that he believed that Moore’s singular statement that Officer Crowson

   would “kill him” was not “abnormal” because Officer Crowson has previously encountered

   African-American males who believe that Caucasian police officers intend to harm them. [Id., p.

   33]. Officer Crowson suspected that it was possible that Moore was intoxicated, but he admitted

   he was unable to detect the odor of any alcoholic beverages due to sinus issues. [Id., pp. 19-20].

           After arresting Moore, Officer Crowson notified dispatch of the arrest. [Id., pp. 28-29].

   Officer Crowson was not alerted to any outstanding issues concerning Moore by dispatch, so he

   began the process of taking him to RCC for booking. Sandra Walker testified that she was the

   dispatcher who spoke to Officer Crowson following Moore’s arrest and that she did not inform

   him of Moore or the alert because she had no knowledge of either. [Walker Deposition, Doc. No.

   247-9, pp. 23-24, 26-27]. Officer Crowson does not recall Moore saying anything in the patrol car


                                                    7
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 8 of 38 PageID #: 30371




   on the way to RCC, and Moore did not do anything unusual in the backseat while being transported.

   [Officer Crowson Deposition, Doc. No. 224-3, p. 18].

           Upon arrival at RCC, Officer Crowson took Moore to booking to be processed into the

   facility. [Id., p. 31]. Officer Crowson testified that he informed the booking officer that he was

   charging Moore “with disturbing the peace, loud and profane, for him disturbing the peace and

   cussing.” [Id., pp. 32-33]. Crowson did not specifically inform the booking officer of Moore’s

   singular statement that Crowson was going to “kill” Moore. [Id., p. 33]. Crowson also did not

   inform the booking officer of any perceived concerns to the health and safety of Moore because

   he states he did not know of any. [Id., pp. 32-33]. After the arrest and booking, Crowson prepared

   an initial report and narrative. [Id., pp. 24-25]; [MPD Initial Report, Doc. No. 224-4].

           Shortly after Moore’s arrival, Nurse William Mitchell, LPN (“Nurse Mitchell”), the on-

   staff nurse at RCC, assessed Erie Moore. [Mitchell Deposition, Doc. No. 224-7, pp. 2-5, 6-8].

   Nurse Mitchell believed that Moore was “intoxicated” [Id., pp. 7, 9]; specifically, Nurse Mitchell

   believed that Moore was “either drunk or on something,” meaning that his behavior was

   “chemically induced.” [Id., p. 10-11]. Nurse Mitchell further explained that Moore seemed

   “intoxicated,” “[n]ot crazy.” [Id., p. 12]. Nurse Mitchell did not believe that Moore was showing

   any signs of mental health issues, and he did not refer Moore for a mental health evaluation. [Id.,

   p. 10-11]

           Officer Crowson has been employed with MPD since August 15, 1993. [Doc. No. 224-3,

   p. 3]. Crowson was a patrol officer for the MPD from the beginning of his career until January

   2016, when he was promoted to Sergeant and began supervising patrol officers. [Id., pp. 3, 8]. As

   a patrol officer, Crowson estimated that he had roughly one hundred encounters or “stops” per

   week. [Id., p. 26].


                                                    8
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 9 of 38 PageID #: 30372




           Officer Crowson received training, just months before his encounter with Moore,

   concerning how to address persons with mental health issues. [Id., pp. 2-7, 55-56]. Officer

   Crowson testified that he has encountered individuals with injuries and illnesses before; in those

   cases, where a need was disclosed, Officer Crowson has taken those individuals to seek treatment.

   [Id., pp. 42-44].

                   4.    Events at RCC

           During the booking process at RCC, Moore was uncooperative and acting irrationally, so

   he was eventually placed in Lockdown Cell 7 (“LD-7"). [Third Amended Complaint, Doc. No.

   140, at pp. 10-11. ¶10; Deposition of RCC Lieutenant Gerald Hardwell, Doc. No. 256-4, at pp.

   47-49; Deposition of RCC Corrections Officer (“C/O”) Roy Brown, Doc. No. 256-5, at pp.76-

   77]. It was observed that Moore was acting irrationally or erratic during the time he spent in LD-

   7. [Doc. No. 140, at pp. 10-12, ¶¶ 10, 13; Doc. No. 256-4, at pp.50-51, 55, 60-61]. Another

   detainee, Vernon White (“White”), was placed in LD-7 with Moore. [Doc. No. 140, at p. 11,

   ¶11].

           Moore’s irrational behavior continued, and, ultimately, he and White were involved in an

   altercation in which White was shoved into a corner just out of range of the camera monitoring

   LD-7, as shown in surveillance video. [Deposition of OPSO Deputy Nathaniel Lambright, Doc.

   No. 256-11, at p. 34; Deposition of OPSO Investigator Johnny Holyfield, Jr., Doc. No. 256-9 at

   p. 92; Deposition of RCC Corrections Officer (“C.O.”) Jeremy Runner, Doc. No. 256-7 at p. 78].

   This occurs at approximately 5:20 p.m. [Unusual Occurrence Report prepared by RCC Asst.

   Warden Aultman, Doc. No. 256-12].

           A few minutes later, Runner looked at the video screen and observed only Moore in LD-

   7. Moore was sitting on an empty bed rack from which he had knocked off the mattress. Two


                                                   9
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 10 of 38 PageID #:
                                  30373



dinner trays had been delivered to the cell, but Moore was eating from both trays. Runner went

to the cell to investigate. When he arrived at the cell, Moore was standing directly in front of the

small window on the cell door, blocking Runner’s view into the cell. Moore stated he wanted to

see the lieutenant. Runner asked why, but Moore refused to say. Runner said he would go find

the lieutenant, and he turned to leave. As Runner was walking away, he felt that something was

not right, so he went back to the cell door and looked in the window. Moore was no longer

standing in front of the window but had returned to his rack. Runner then saw White on the floor

underneath the camera, shaking as if he were having a seizure. [Runner Deposition, Doc. No.

256-7, pp. 78-82].

       Runner then summoned help. White was extracted from the cell after RCC officers

subdued Moore by using pepper spray and physical force sufficient to force Moore to the floor.

[Third Amended Complaint, Doc. No. 140, at pp. 13-14, ¶¶19-20; Hardwell Deposition, Doc.

No. 256-4, at pp.63-75; Runner Deposition, Doc. No. 256-7,at pp. 78-93; Holyfield Deposition,

Doc. No. 256-9, at pp. 15-16; Deposition excerpts of RCC Warden Ray Hanson, Doc. No. 256-

13, at pp. 94-95, 97-98, 99-100]. White’s injuries appeared to be quite serious and possibly life-

threatening. [Runner Deposition, Doc. No. 256-7, at pp.138-143]. White was taken to a hospital

by ambulance for medical treatment at approximately 6:30 p.m., but he later died from his

injuries. [Third Amended Complaint, Doc. No. 140, at p.14, ¶21; Deposition excerpts of RCC

C.O. Reginald Curley, Doc. No. 256-14, at pp. 45-49]

       After White was taken to the hospital, Moore was extracted from LD-7. [Third Amended

Complaint, Doc. No. 140, at p. 14, ¶ 21]. In order to subdue Moore, RCC officers again applied

pepper spray and used physical force. [Id., at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4,

at pp. 63-68; Runner Deposition, Doc. No. 256-7 at pp. 83-84, 97-100]. Moore was carried out of


                                                10
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 11 of 38 PageID #:
                                  30374



the cell and forced to the floor by RCC officers in the hallway outside of LD-7. [Third Amended

Complaint, Doc. No. 140, at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4 at pp.69-78;

Hansen Deposition, Doc. No. 256-13, at pp. 102-103]. Moore’s head allegedly hit the floor as a

result of this maneuver. [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 21]. Handcuffs

and leg restraints were applied to Moore, and he was moved to the “Four-Way,” an interlock area

between hallways of RCC which is not monitored by video cameras. As Moore was being

carried from the hall to the Four-Way, one of the RCC officers stumbled, and Moore’s head

again hit the floor. [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 22; Hardwell

Deposition, Doc. No. 256-4, at pp. 81-83; Holyfield Deposition, Doc. No. 256-9, at pp. 13-15].

He was then placed on the floor lying on his back. [Hardwell Deposition, Doc. No. 256-4, at pp.

78-80; Runner Deposition, Doc. No. 256-7, at pp. 99,104-106

       Jody Foster (“Foster”), a Correctional Officer (“O.C.”), was working the night shift, from

6:00 p.m. to 6:00 a.m., and was in charge of the kitchen. [Deposition of Jody Foster, Doc. No.

219-2, p. 6-7]. He was instructed by Captain Douglas to report to the Four-Way with Reginald

Curley. [Id., p. 21]. After he and Curley arrived at the Four-Way, he noticed other people

walking through the Four-Way, but he does not know who the others were or what they were

doing. He was in the Four-Way for more than an hour. [Id., p. 22].

       RCC contacted the Ouachita Parish Sheriff’s Office to report the incident as a battery

during a fight among inmates. [Deposition of OPSO Lieutenant Robert Tolbird, Doc. No. 256-8,

at p. 14]. OPSO investigator Nathaniel Lambright is logged as arriving at RCC at 7:32 p.m.

[Lambright Deposition, Doc. No. 256-11, at pp. 14, 43; Tolbird Deposition, Doc. No. 256- 8, at

p. 21]. Lambright’s supervisor, OPSO Lieutenant Tolbird. arrived at RCC shortly after

Lambright. [Tolbird Deposition, Doc. No. 256-8, at pp. 19-21; Holyfield Deposition, Doc. No.


                                               11
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 12 of 38 PageID #:
                                  30375



256-9, at p. 54; Lambright Deposition, Doc. No. 256-11, at pp. 18, 43]. Upon arrival at RCC,

Lambright learned that White had succumbed to the injuries he suffered in the altercation with

Moore. [Lambright Deposition, Doc. No. 256-11, at p.21]. RCC Warden Aultman met Lambright

and Tolbird and showed them the video recordings from the security camera in LD-7, which

showed part of the altercation between Moore and White. [Tolbird Deposition, Doc. No. 256-8,

at pp. 14-15, 45-47; Lambright Deposition, Doc. No. 256-11, at pp. 34-36, 40, 44-45].

       When Investigator Lambright and Lt. Tolbird saw Moore after viewing the video, he was

on his back in the Four-Way area of RCC, appeared to be sleeping, and was snoring loudly.

[Lambright Deposition, Doc. No. 256-11, at pp. 15-16, 47; Tolbird Deposition, Doc. No. 256-8,

at p. 15-17, 38-39; Aultman Deposition, Doc. No. 256-15, at p. 61]. Moore did not appear to be

in distress. [Holyfield Deposition, Doc. No. 256-9, at pp. 15-18; Tolbird Deposition, Doc. No.

256-8, at p. 16; Aultman Deposition, Doc. No. 256-15, at p. 62]. Neither Lambright nor Tolbird

observed any apparent injuries to Moore at the time, and RCC staff did not indicate to the OPSO

Investigators that Moore required any medical attention at that time. [Tolbird Deposition, Doc.

No. 256-8, at pp.24-26, 41, 51, 53-55; Lambright Deposition, Doc. No. 256-11 at pp. 17-18, 20,

22-23, 31].

        Lambright and Tolbird were shown to LD-7. The area had been cleaned prior to their

arrival; therefore, the cell showed no signs of the altercation between Moore and White when

Lambright and Tolbird saw it. [Tolbird Deposition, Doc. No. 256-8, at pp.17-19; Holyfield

Deposition, Doc. No. 256-9, at pp. 17-18; Lambright Deposition, Doc. No. 256-11, at pp. 20-21,

41, 46-47]. The OPSO Investigators nevertheless secured the scene as it was, and then continued

the investigation into the battery of White, which by then had morphed into an investigation into

White’s death. Id. When OPSO Investigators Holyfield, Boney, and Holloway arrived at RCC,


                                               12
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 13 of 38 PageID #:
                                  30376



they took over the homicide investigation. [Tolbird Deposition, Doc. No. 256-8, at p. 48;

Lambright Deposition, Doc. No. 256-11, at p. 42]. The investigation continued from that point,

and Lambright assisted as instructed. Id. Holyfield was designated as the lead investigator on the

case, and the others were to assist as needed. [Tolbird Deposition, Doc. No. 256-8, at. p. 48].

       After viewing the video capture, interviewing RCC staff, and inspecting LD-7, Holyfield

went to the Four-Way to speak with Moore. [Holyfield Deposition, Doc. No. 256-9 at pp. 20, 26-

29]. Holyfield remembers Moore apparently sleeping while lying on his side and snoring loudly.

[Id., at p. 30]. RCC staff indicated that Moore had been doing that for some time and that they

had not tried to wake him. [Id]. Holyfield decided that, given Moore’s previous combative nature

towards RCC staff, it might be better to have Moore transported to Ouachita Correctional Center

(“OCC”) and then interview him there. [Id]. Lt. Tolbird called OCC and asked them to send

transport officers over to take Moore from RCC to OCC. [Tolbird Deposition, Doc. No. 256-8, at

pp. 31, 50]. This call took place at approximately 8:45 p.m. [Holyfield Deposition, Doc. No. 256-

9, at pp.75-76]. Holyfield did not wait for the transport officers to arrive; instead, he went back to

LD-7 to investigate further. [Id.]

       OPSO Deputies Murphy and Wells, then on duty at OCC, were told to drive to RCC,

collect Moore, and transport him from RCC to OCC. [Wells Deposition, Doc. No. 256-16, at

p.10; Murphy Deposition, Doc. No. 256-17, at pp. 9-10]. Deputy Murphy testified at his

deposition that he received the call to pick up Moore at approximately 8:50 p.m. [Id.] Logs show

the transport deputies departed OCC at 8:55 p.m. and arrived at RCC at 8:57 p.m. [Wells

Deposition, Doc. No. 256-16, at p. 11; Murphy Deposition, Doc. No. 256-17, at p. 11]. RCC is

adjacent to OCC, and it only takes a few minutes to drive between the two facilities. [Lambright

Deposition, Doc. No. 256-11 at p. 33].


                                                 13
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 14 of 38 PageID #:
                                  30377



       After Deputies Wells and Murphy arrived at RCC in the transport unit, they entered RCC

and were directed to Holyfield, who told them that it might be best to take Moore out through the

booking area instead of the administration area, which meant the transport unit would have to go

to a different entrance. [Holyfield Deposition, Doc. No. 256-9, at p. 32]. Deputy Wells went to

relocate the transport unit. [Wells Deposition, Doc. No. 256-16, at p. 10-11, 18]. Holyfield

walked back to the Four-Way, and Moore still appeared to be sleeping and snoring. Murphy and

others witnessed the same thing in the Four-Way. [Mitchell Deposition, Doc. No. 256-6, at

pp.52-56; Holyfield Deposition, Doc. No. 256-9, at pp.32-33; Wells Deposition, Doc. No. 256-

16, at p. 19; Murphy Deposition, Doc. No. 256-17, at pp. 15-16]. Officers tried to wake Moore

up. Some say he would not wake up [Hardwell Deposition, Doc. No. 256-4, at 91-93, 129-130;

C.O. Williams Deposition, Doc. No. 256-18, at pp.80-81, 83; Mitchell Deposition, Doc. No. 256-

6, at pp.146-148]. Others testified they recalled Moore did not appear to wake up [Holyfield

Deposition, Doc. No. 256-9, at p. 34; Wells Deposition, Doc. No. 156-16, at pp. 15-16].

       Holyfield did not observe any signs of injury to Moore at that time. [Holyfield

Deposition, Doc. No. 256-9, at p. 36]. Neither did Wells or Murphy. [Wells Deposition, Doc. No.

156-16, at pp. 14, 19; Murphy Deposition, Doc. No. 256-17, at pp.14-15, 19]. RCC Nurse

Mitchell saw abrasions and a “knot” on Moore’s head. [Mitchell Deposition, Doc. No. 256-6, at

pp. 46-47, 63]. C.O. Runner also recalled that Moore had a bump on his forehead during the time

he was in LD-7 and that it might have been a result of Moore’s banging his head on the door to

the cell prior to the altercation with White. [Runner Deposition, Doc. No. 256-7, at pp. 109-110,

115, 120-122]. Captain Hardwell noticed the bump or “knot” as well when Moore was in LD-7.

[Hardwell Deposition, Doc. No. 256-4, at pp. 56, 61-62; 141-144].

       When it came time to move Moore, officers picked Moore up by the arms and legs to


                                                14
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 15 of 38 PageID #:
                                  30378



carry him to the waiting transport unit. [Holyfield Deposition, Doc. No. 256-9, at pp. 34-35;

Murphy Deposition, Doc. No. 256-17, at pp. 17-18]. Moore was carried to the unit face down

because he was a large, heavy man and it was an easier way to carry him. [Holyfield Deposition,

Doc. No. 256-9, at p. 37; Wells Deposition, Doc. No. 156-16, at p. 12; Murphy Deposition, Doc.

No. 256-17, at pp. 19-20]. Deputy Murphy remembered that he had Moore by the legs and RCC

officers had Moore by the arms. [Murphy Deposition, Doc. No. 256-17, at p. 17].

       Deputy Murphy did not recall dropping Moore during this trek. [Murphy Deposition,

Doc. No. 256-17, at p. 17]. Nor did Williams. [Williams Deposition, Doc. No. 256-18, at pp.85-

86]. Investigator Holyfield did say that he had heard from someone (he could not remember

who) that Moore was dropped on the way to the unit and that his nose or forehead may have hit

the ground, but he had no personal knowledge of that happening and did not witness it

happening. [Holyfield Deposition, Doc. No. 256-9, at p. 37, 41, 44]. Other officers at the scene,

however, testified at their depositions that they did not see Moore get dropped as he was carried

from the Four-Way to the OCC transport unit. [Hansen Deposition, Doc. No. 256-14, at p. 224;

Aultman Deposition, Doc. No. 256-15, at pp.55-56; Murphy Deposition, Doc. No. 256-17, at p.

33; Williams Deposition, Doc. No. 256-18, at pp.85-86; Foster Deposition, Doc. No. 256-19, at

pp.25-30]. Moore did not at this time appear to be seriously injured or actively bleeding. [Foster

Deposition, Doc. No. 256-19, at p. 27; Hardwell Deposition, Doc. No. 256-4, at p. 144].

       The unit transporting Moore arrived back at OCC at 9:27 p.m. [Wells Deposition, Doc.

No. 256-16, at p. 17; Murphy Deposition, Doc. No. 256-17, at p. 21-22]. When OPSO personnel

removed him from the unit and placed him on the cart, deputies noticed there was some bleeding

from Moore’s head and mouth. [Wells Deposition, Doc. No. 256-16, at pp. 20, 23-27; Murphy

Deposition, Doc. No. 256-17, at pp. 22-24, 26-27]. OCC Medical Officer Crecink examined


                                                15
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 16 of 38 PageID #:
                                  30379



Moore to assess his condition before OCC could accept custody. [Wells Deposition, Doc. No.

256-16, at pp. 22, 26-27; Crecink Deposition, Doc. No. 256-22, at pp. 12-15, 21-26, 32-33].

Photographs of Moore were taken by OCC staff. [Murphy Deposition, Doc. No. 256-17, at p.23;

Crecink Deposition, Doc. No. 256-22, at p. 16-21]. Following the examination, Crecink informed

the shift supervisor on scene that Moore showed signs of a head injury and needed to be taken to

the hospital. [Id., at p. 22].

        Murphy and Wells took Moore to LSU-E.A. Conway Medical Center (“Conway”).

Medical personnel treating Moore at Conway performed a CT scan and other tests and

determined that Moore had suffered a fractured skull. [Wells Deposition, Doc. No. 256-16, at

pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31]. Medical personnel also indicated that

Moore had suffered a midline shift in his brain due to bleeding in his skull. [Wells Deposition,

Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31-32] At 12:29 a.m.

on October 14, Moore was transported by air evacuation helicopter to LSU Health Center in

Shreveport for additional care that could not be provided at Conway. [Wells Deposition, Doc.

No. 256-16, at p.30; Murphy Deposition, Doc. No. 256-17, at pp. 34-35; Tolbird Deposition,

Doc. No. 256-8, at pp. 22-23].

        Subsequent to Moore’s transfer to Shreveport and the examinations conducted there, the

medical care providers indicated that Moore was likely brain dead, and a decision would have to

be made as to whether to discontinue life support. [Holyfield Deposition, Doc. No. 256-9, at p.

60]. Investigators believed that this was a decision for the Moore family, and not the Sheriff’s

Office, to make. The investigation materials were then turned over to the DA’s Office, which

declined prosecution of Moore in connection with the death of White, so as to allow the Moore

family to make that decision regarding life support. [Id.]. On or about November 14, Moore died.


                                                16
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 17 of 38 PageID #:
                                  30380



[Third Amended Complaint, Doc. No. 140, at p. 9, ¶ 6; p. 16, ¶ 26].

       Dr. Teri O’Neal, Ouachita Parish Coroner at the time, testified at her deposition that

Moore died of complications from a subdural hematoma caused by blunt force trauma. [Dr. Teri

O’Neal Deposition, Doc. No. 256-26, p. 2]. Dr. O’Neal indicated that it was likely that the blow

that caused the fatal injury was inflicted to the right side of Moore’s head. [Id., pp. 5-6]. She

also testified that none of the external injuries seen on Moore’s head appeared to be related to the

fatal “severe underlying head injury.” [Id., pp. 5-8]. The Coroner testified that “a pretty

significant amount of force,” is needed to cause a subdural hematoma. [Id., p. 18].

       Plaintiffs seek to hold the City responsible for Moore’s death. Although Moore was

housed at RCC at the time of his death, Plaintiffs assert that the City’s allegedly unconstitutional

inaction and negligence contributed to Moore’s death. Plaintiffs claim that the City failed to

implement adequate policies concerning information sharing; failed to supervise, train, or have

adequate training policies for its employees; was responsible for the conduct of RCC and its

employees; failed to properly oversee its contract for services with RCC; and that the City’s

employees’ negligence preceding and during Moore’s arrest caused or contributed to his death.

       The City contends that Plaintiffs’ claims against it should be dismissed with prejudice. The

City asserts that Plaintiffs cannot show that any policy, or the lack of any policy, was the moving

force behind any alleged constitutional violation, nor can they show that the City was deliberately

indifferent to Moore’s rights. As to the state-law claims, the City asserts that Plaintiffs cannot show

that the City was negligent or breached any duties.

       The motion is fully briefed, and the Court is prepared to rule.




                                                  17
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 18 of 38 PageID #:
                                  30381



II.     LAW AND ANALYSIS

        A.   Standard of Review

        Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)


                                                 18
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 19 of 38 PageID #:
                                  30382



       B.      Municipality Liability under 42 U.S.C. § 1983

       Plaintiffs seek to impose liability on the City under 42 U.S.C. § 1983. “A municipality or

other local government may be liable under [§ 1983] if the governmental body itself ‘subjects’ a

person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”

Connick v. Thompson, 563 U.S. 51, 60, (2011) (citing Monell v. New York City Dept. of Social

Servs., 436 U.S. 658, 692 (1978)). Municipalities are only liable for their “own illegal acts”; they

are not vicariously liable for their employee’s actions. Id. (citations omitted). Plaintiffs must show

that a government policy or custom caused the alleged constitutional deprivation. Monell, 436 U.S.

at 694; Board of Cnty. Comm’nrs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997); Turner v.

Houma Mun. Fire & Police Civ. Serv. Bd., 229 F.3d 478, 483 n. 10 (5th Cir. 2000). “Congress

did not intend municipalities to be held liable unless action pursuant to official municipal policy

of some nature caused a constitutional tort. . . .[A] municipality cannot be held liable solely because

it employs a tortfeasor-or, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Monell, 436 U.S. at 691.

       A policy may be a policy statement, ordinance, regulation, or decision that is officially

adopted and promulgated by the government’s lawmaking officers or by an official to whom the

lawmakers have delegated policy-making authority. Burge v. St. Tammany Parish, 336 F.3d 363,

369.

               It is not enough for a § 1983 plaintiff merely to identify conduct
               properly attributable to the [governmental entity]. The plaintiff must
               also demonstrate that, through its deliberate conduct, the
               [governmental entity] was the “moving force” behind the injury
               alleged. That is, a plaintiff must show that the . . . action was taken
               with the requisite degree of culpability and must demonstrate a
               direct causal link between the . . . action and the deprivation of
               federal rights.

Bryan Cnty., 520 U.S. at 404.

                                                  19
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 20 of 38 PageID #:
                                  30383



       “Proof of [governmental] liability sufficient to satisfy Monell requires: (1) an official policy

(or custom), of which (2) a policy maker can be charged with actual or constructive knowledge,

and (3) a constitutional violation whose ‘moving force’ is that policy (or custom).” Pineda v. City

of Houston, 291 F.3d 325, 328 (5th Cir. 2002) (citing Piotrowski v. City of Houston, 237 F.3d 567,

578 (5th Cir. 2001)); see also Davis v. Tarrant Cnty., Tex., 565 F.3d 214, 227 (5th Cir. 2009)

(There must be “proof of (1) a policymaker; (2) an official policy; and (3) a violation of

constitutional rights whose ‘moving force’ is the policy or custom.”).

               The “official policy” requirement may be met in at least three
               different ways: [Bryan County, 520 U.S. ] at 406–08. . .. (1)
               “[W]hen the appropriate officer or entity promulgates a generally
               applicable statement of policy and the subsequent act complained of
               is simply an implementation of that policy.” Id. at 417 . . . (Souter,
               J., dissenting). . . ; (2) Where no “official policy” was announced or
               promulgated but the action of the policymaker itself violated a
               constitutional right. Bryan County, 520 U.S. at 417–18, 117 S.Ct.
               1382 (Souter, J., dissenting). . .; and (3) Even when the policymaker
               fails to act affirmatively at all, if the need to take some action to
               control the agents of the local governmental entity “is so obvious,
               and the inadequacy [of existing practice] so likely to result in the
               violation of constitutional rights, that the policymake[r] ... can
               reasonably be said to have been deliberately indifferent to the need.”
               [City of] Canton [v. Harris], 489 U.S. [378, 390 1989] . . . (“Only
               where a municipality’s failure to train its employees ... evidences a
               ‘deliberate indifference’ to the rights of its inhabitants can ... a
               shortcoming be ... city ‘policy or custom’... actionable under §
               1983.”).

Burge, 187 F.3d at 471. “The ‘moving force’ inquiry requires a plaintiff to make two showings:

causation and culpability.” Mason, 806 F.3d at 280 (citing Bryan Cnty, 520 U.S. 397, 404, (1997)).

This inquiry imposes a causation standard higher than “but for” causation. Id. (citing Fraire v.

City of Arlington, 957 F.2d 1268, 1281 (5th Cir. 1992)).

       “To establish municipal liability in an episodic-act case, a plaintiff must show ‘(1) that the

municipal employee violated the pretrial detainee's clearly established constitutional rights with


                                                 20
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 21 of 38 PageID #:
                                  30384



subjective deliberate indifference; and (2) that this violation resulted from a municipal policy or

custom adopted and maintained with objective deliberate indifference.’” Garza v. City of Donna,

922 F.3d 626, 632–34 (5th Cir.), cert. denied sub nom, Garza v. City of Donna, Texas, 140 S. Ct.

651 (2019) (quoting Brumfield v. Hollins, 551 F.3d 322, 331 (5th Cir. 2008)). “Deliberate

indifference is an extremely high standard to meet.” Domino v. Texas Dep't of Crim. Justice, 239

F.3d 752, 756 (5th Cir. 2001).

       A plaintiff may also seek to prove liability by showing the failure to adopt a municipal

policy. Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). “A failure to adopt a policy can be

deliberately indifferent when it is obvious that the likely consequences of not adopting a policy

will be a deprivation of constitutional rights.” Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th

Cir.1992). To prevail on such a claim requires showing that the policymaker’s failure to adopt a

precaution is an “intentional choice, not merely an unintentionally negligent oversight.” Id. (citing

City of Canton, Ohio v. Harris, 489 U.S. 378, 387 (1989)).

               1.      Information sharing, inadequate medical care

       Plaintiffs contend that the City violated Moore’s constitutional right to adequate medical

care because of the lack of information sharing in two respects. First, Plaintiffs assert that the City

had no practice or policy to require personnel on duty at the time an arrest is made to inform the

arresting officer of any mental health or medical health information that is within their possession,

such as the officer safety alert. Instead, according to Plaintiffs, the City elected to establish a

policy or practice that those officers not on duty at the time are only notified of an officer safety

alert if their patrol supervisor decides he wants to inform that shift of the bulletin. Plaintiffs state

that this lapse led to Officer Crowson not being informed of the officer safety alert about Moore’s

interaction with Trooper Hanneman.


                                                  21
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 22 of 38 PageID #:
                                  30385



        Second, Plaintiffs assert that the City had no practice or policy to require arresting officers

to report or share suicidal behavior or ideations to the booking officer. Although Officer Crowson

was not aware of the officer safety alert, Plaintiffs assert that Moore had made a “suicidal gesture”

when Moore told Officer Crowson that Officer Crowson “was going to kill him.”

        Plaintiffs argue that the City thus had a constitutionally deficient “policy” or “practice” of

not sharing medical information with officers and booking personnel. Plaintiffs contend that a

policy, practice, or custom that permits discretion to ignore a serious health condition is obviously

in reckless disregard for the right of a pre-trial detainee to receive medical care. Plaintiffs further

argue that an officer should not have any discretion in whether to report or share information

regarding suicidal behavior because suicide is a serious mental health issue in jails where it is the

leading cause of death, and because no one should take a suicidal gesture or ideation lightly.

        Finally, Plaintiffs assert that this failure to provide adequate medical care caused harm to

Moore because it led to the use of excessive force on him. Plaintiffs state that, had Officer Crowson

taken Moore to a hospital or shared the information with the RCC booking officer, then he would

not have been placed in a cell with White or any other inmate. Further, since the RCC use of force

policy requires that before force is used on a mentally ill inmate, mental health personnel must be

called to the scene, Moore likely would not have been subjected to excessive force, according to

Plaintiffs.

        The City responds that Plaintiffs largely ignore that there was no basis for Dispatcher

Shrader to record or log the Trooper’s call. The City further argues that officers on duty at the

time of the safety alert were notified about it. The City asserts that Plaintiffs’ argument, at bottom,

is that the City should have continued to share the information in the alert with officers ad




                                                  22
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 23 of 38 PageID #:
                                  30386



infinitum, an unreasonable requirement. Therefore, the City did not act unconstitutionally in this

case.

        The City additionally asserts that this case involves a single incident – not a pattern or

practice of alleged unlawful behavior. Although Plaintiffs argue that the City disregarded the rights

of arrestees to medical care by not having policies in place specifically governing medical

information, Plaintiffs have not offered any evidence that the City deliberately adopted an

unconstitutional course of action or ignored any serious need.

        The City also contends that the officer safety alert was sent for the safety of officers that

might meet Moore – not to document the existence of Moore’s alleged mental health issues. The

officers who were on duty at the time of the alert (i.e., those who were out in the field at the time

Moore was allegedly pulling over officers) were sent a notice and instructions about the alert. The

dispatchers would have made the alert available for the next patrol shift in the briefing book, and

the patrol shift supervisor would have reviewed the information in the book to determine what

information needs to be given to the oncoming shift. The City asserts that the constitution does

not require more, and that it is certainly not clear that the City “deliberately disregarded the need

for additional policies, training, and procedures,” Burge v. Par. of St. Tammany, 187 F.3d 452,

473 (5th Cir. 1999), or that the City “intentionally” chose not to adopt a policy, Rhyne v. Henderson

Cnty., 973 F.2d 386, 392 (5th Cir.1992).

        The City argues that Plaintiffs improperly rely on a general statement by their expert, that

“[g]ood law enforcement practice is to make officers aware of the information that will be needed

during their tour of duty, especially any relevant broadcasts or alerts during times that such officers

might not have been on duty.” [Kenny Sanders Declaration, Doc. 296-2, p. 106]. However, the

City asserts that this general proposition begs more questions: Who determines what information


                                                  23
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 24 of 38 PageID #:
                                  30387



officers will need during their tour of duty? Who determines whether a broadcast or alert is

relevant? What level of detail must be passed along? The City asserts that Plaintiffs do not offer

an answer to any of these questions and fail to recognize that even their own expert’s formulation

allows discretion.

       Finally, with regard to Plaintiffs’ claim that the City does not have a policy of providing

information concerning mental health information on arrestees, the City asserts that it is not a

repository for mental health information and the officer safety alert did not provide mental health

information. City officials are trained to provide all information necessary in connection with an

arrest, including medical information if they are aware of it; further, it was certainly not “obvious

that the likely consequences of not adopting [Plaintiffs’] policy [would] be a deprivation of

constitutional rights.” Rhyne, 973 F.2d at 392.

       The Court finds that Plaintiffs have failed to raise a genuine issue of material fact for trial

that the City’s policies and procedures constituted deliberate indifference to Moore’s rights.

Plaintiffs have presented no evidence that any alleged violation of Moore’s constitutional rights

“resulted from a municipal policy or custom adopted and maintained with objective deliberate

indifference.” Garza, at 634. “Deliberate indifference is an extremely high standard to meet.”

Domino, at 756.

       The testimony shows that dispatchers do record all information that involves a request for

assistance (but not mere inquiries by outside agencies), that they put information in a briefing book

for patrol supervisors to review, and the patrol supervisors exercise discretion to determine what

their patrol officers must know before beginning a shift. Additionally, officers do share

information with booking officers at the time an inmate is booked, as Officer Crowson did. That

the City may or may not have an explicit policy governing the specific types of information that


                                                  24
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 25 of 38 PageID #:
                                  30388



must be shared is of little consequence, because there is no requirement for such a policy (and it

wasn’t “obvious” that such was required), and there is no evidence that the failure to adopt a policy

for information sharing would likely lead to constitutional violations or that it is linked to the

alleged constitutional violations in this case. See e.g., Alvarez v. City of Brownsville, 904 F.3d 382,

391-92 (5th Cir. 2018), cert. denied sub nom. Alvarez v. City of Brownsville, Tex., 139 S. Ct. 2690

(2019) (general policy of non-disclosure was not deliberately indifferent because it was not

“obvious” to the policymaker that the constitutional violation was a “highly predictable

consequence” of the policy).

        There has been no assertion that any alleged deficiencies in the City’s information sharing

practices has led to any other incidents or mishaps. This case involves a single incident – not a

pattern or practice of alleged unlawful behavior. While Plaintiffs argue that the City disregarded

the rights of arrestees to medical care by not having policies in place specifically governing

medical information, they have not offered any evidence that the City deliberately adopted an

unconstitutional course of action or ignored any serious need.

        Accordingly, the City’s motion is GRANTED, and Plaintiffs’ § 1983 claim for inadequate

medical care based on inadequate information sharing policies is DISMISSED WITH

PREJUDICE.

                2.      Delegation of policymaking authority to RCC

        Plaintiffs contend that the City “had a non-delegable duty to supervise, train, have adequate

policies, classify and monitor individual defendants so that inmates are provided a safe

environment and are not subjected to the use of force.” [Third Amended Complaint, Doc. No. 140,

¶ 41]. Plaintiffs assert that the City is, therefore, vicariously liable for all unconstitutional practices

at RCC. Plaintiffs argue that, by virtue of the contract signed by the City and RCC, the City


                                                    25
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 26 of 38 PageID #:
                                  30389



delegated all operational responsibility for the jail to RCC, including making policy and the

establishment of practices. Included within that delegation was policy making authority and the

authority to establish or tolerate practices in the jail. Plaintiffs assert that the City permitted RCC

to operate as it pleased; therefore, knowledge by City policymakers of unconstitutional practices

at RCC is not required.

       The RCC policies and practices that Plaintiffs contend the City is liable for include a failure

to train, the unlawful use of chemical spray, the use of the Four-Way as a place to administer

punishment, and the lack of mental health screening for MPD arrestees.

       The City argues in its motion that, to establish municipal liability for any alleged

constitutional violations, Plaintiffs must overcome Monell, which provides that municipalities can

only be held liable for their own unconstitutional acts, not those of its employees or contractors.

See Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986) (“[Monell’s] requirement[s] [were]

intended to distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality is actually

responsible.”) The City asserts that Plaintiffs must not only show a constitutional violation

occurred, but they must also show some official policy, practice, or custom of the municipality

that was the moving force behind the alleged violation. Ancata, 769 F.2d at 705, n. 8. Plaintiffs

also must show the policy or practice – or lack thereof – was maintained with deliberate

indifference. Garza, 922 F.3d at 632–34.

       The City contends that, for the same reasons set forth in the motions for summary judgment

filed by the other Defendants, there was no underlying constitutional violation. The City further

contends that Plaintiffs cannot show that any “policy, practice, or custom” by RCC was the moving

force behind the alleged constitutional violations. The City asserts that RCC trains its employees;


                                                  26
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 27 of 38 PageID #:
                                  30390



has in place numerous policies and procedures governing a wide variety of prison-related topics,

including the areas complained of here; and RCC did not fail to adopt any policy or course of

action with deliberate indifference. The City adopts the RCC Defendants’ arguments in their own

motions for summary judgment concerning their training, policies, and procedures.

       Finally, the City contends that the City itself did not act unconstitutionally. The City’s

agreement with RCC required RCC to “operate, manage, supervise and maintain the facility and

provide for the secure custody, care, and safekeeping of inmates of the City at the facility in

accordance with state and local law, including the standards promulgated by the Louisiana Basic

Jail Guidelines and th[e] Agreement....” [RCC Agreement, Doc. No. 247-3, Art. 3]; see also La.

R.S. 39:1800.4. The City states the agreement robustly provides for inmate safety and medical

care, amongst numerous other items. The agreement expressly states that “R.C.C. shall operate

and maintain the facility in accordance with all applicable provisions of the Louisiana Basic Jail

Guidelines rules and regulations.” [Id., Art. 3, § 3.02]; see also [Id., Art. 3, § 3.20 (requiring use

of force policies consistent with Basic Jail Guidelines)].While some policy and procedures are to

be developed by RCC under the agreement, the City’s policy, evidenced through its agreement

with RCC, was that, at a minimum, City inmates would receive the same or greater care and

protection than that provided by the Louisiana Basic Jail Guidelines. The City argues, therefore, it

was not “deliberately indifferent” to the rights of inmates housed at RCC – it expressly contracted

to provide inmates with safety and care and set minimum applicable standards/guidelines that

governed the care of those inmates.

       The City concludes that there was no policy, practice, or custom, or lack thereof, by the

City that led to a constitutional violation. Thus, the claims against the City should be dismissed as

to Plaintiffs’ non-delegation theory.


                                                 27
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 28 of 38 PageID #:
                                  30391



          The Court has found, in a separate Ruling on the Motion for Summary Judgment filed by

Warden Hanson, Assistant Warden Aultman, LaSalle, and Richwood [Doc. No. 237], that LaSalle

and Richwood are not liable under § 1983 for the violation of Moore’s rights, under Monell. It

necessarily follows that, even if the City is a proper policy maker for the actions of LaSalle and/or

Richwood, the City has no liability for those alleged violations under Plaintiffs’ non-delegation

theory.

          In separate Rulings, the Court has also concluded as follows:

                                            Inadequate training

          In the Ruling on the Motion for Summary Judgment filed by Warden Hanson, Assistant

Warden Aultman, LaSalle, and Richwood [Doc. No. 237], the Court found that RCC employees

were adequately trained in corrections. In addition, the Court found that it was the policy at RCC

that all employees attend annual re-training. Some employees came from employment with the

DOC or other corrections facility and the training afforded those employees at their prior places of

employment were also considered to be part of the training history of each. Also, new hires were

provided with on the job training into the specific tasks expected of them at RCC. New hires were

sent through a POST school to become certified.

          The Court concluded that LaSalle and Richwood hired experienced C.O.s officers and

provided extensive training for them. This training was in compliance with the BJG. Thus, the

Court found that Plaintiffs failed to establish that the training policies, practices, or customs at

RCC were inadequate.

          Additionally, the Court found that Plaintiffs failed to establish that someone employed by

LaSalle or Richwood was deliberately indifferent in adopting the training policies. Finally, the

Court found that Plaintiff failed to establish that the allegedly inadequate training policies,


                                                  28
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 29 of 38 PageID #:
                                  30392



procedures, or customs directly caused Moore’s injury. Moore had just been involved in a violent

altercation with White in which White received fatal injuries, Moore threatened the C.O.s, and

Moore refused to obey their repeated commands when they attempted to rescue the fatally injured

White.

                              Chemical spraying and Use of the Four-Way

         In the separate Ruling on LaSalle and Richwood’s Motion for Summary Judgment [Doc.

No. 237], the Court addressed the use of chemical spraying and the Four-Ways, finding that

Plaintiffs failed to carry their burden of establishing that (l) the policies, practices or customs at

RCC were inadequate, (2) that someone employed by LaSalle or Richwood were deliberately

indifferent in adopting the policies, procedures, or customs, and (3) the inadequate policies,

procedures or customs directly caused any injury to Moore.

         Additionally, the Court has addressed the issue of whether the use of the chemical spray

on Moore constituted excessive force in its separate Ruling on the Motion for Summary Judgment

[Doc. No. 241] filed by the Correctional Officer Defendants. There, the Court found that the

amount of force used with regard to the chemical spray was proportional to the need for the use of

force, and therefore did not constitute the use of excessive force.

                                         Mental health screening

         The Court has addressed the issue of mental health screening in its separate Ruling on

LaSalle and Richwood’s Motion for Summary Judgment [Doc. No. 237]. There the Court found

that there was not any unconstitutional policy or practice applied to Moore. Moore was examined

by RCC’s staff nurse shortly after his arrival. The staff nurse believed that Moore was

“intoxicated,” not “crazy.” [Doc. 224-7, William Mitchell Depo., pp. 96-99, 128-129, 150].




                                                 29
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 30 of 38 PageID #:
                                  30393



       Nurse Mitchell's first recollection of Moore [on October 12, 2015] was when he saw Moore

sitting on a bench in booking, directly across the hall from his medical office. [Id., pp. 21-22].

While Moore was seated on the bench, Mitchell was asked by a C/O to take a look at him. [Id., p.

22]. In response to the request, Mitchell examined Moore while he was seated on the bench. [Id.,

p. 24]. Mitchell would have checked to see whether Moore was a diabetic, if his heart was racing,

if he had high blood pressure and the like. He would also have checked to see if Moore was agitated

or non-compliant. [Id., pp. 24-25]. Mitchell recalls that Moore cussed him while being assessed.

[Id., p. 27]. Mitchell thought Moore was intoxicated because of his behavior. He told the C/O’s his

findings. [Id., pp. 34-35]. Before Moore was taken to a lock down cell, Mitchell told the C/O’s that

he would check on Moore later on because he was not getting anywhere with Moore at that time.

[Id., pp. 27-28]. This was done to give Moore some time to become cooperative.

       Mitchell recalls trying to speak with Moore later on, but does not remember the number of

times. [Id., p. 29]. Mitchell specifically recalls seeing Moore again at the Nurse’s Station and

offering to rinse Moore's eyes after he had been pepper sprayed. [Id., p. 30]. Moore refused

Mitchell’s assistance and cursed Mitchell again. [Id., p. 31].

       The Court finds that, whatever practice may have existed, Moore was examined at the

facility. Therefore, Plaintiffs cannot establish a claim for the denial of screening here.

       Additionally, the Supreme Court has not recognized a constitutional right to mental health

screening at intake. Taylor v. Barkes, 575 U.S. 822 (2015). The Fifth Circuit has rejected such a

right. Burns v. Galveston, 905 F.2d 100, 104 (5th Cir. 1990) (rejecting the proposition that “the

right of detainees to adequate medical care includes an absolute right to psychological screening.”);

see also Evans v. City of Marlin, Tex., 986 F.2d 104, 108 (5th Cir. 1993)(holding that “the failure

to train custodial officials in screening procedures to detect latent suicidal tendencies does not rise


                                                  30
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 31 of 38 PageID #:
                                  30394



to the level of a constitutional violation.”) . Plaintiffs do not cite any cases establishing a right to

medical screening.

       Accordingly, for the above reasons, the City’s motion is GRANTED, and Plaintiffs’ claims

against the City based on delegation of policymaking authority to RCC are DISMISSED WITH

PREJUDICE.

         C.    Louisiana State Law Claims

       Plaintiffs seek to hold the City vicariously liable under Louisiana state law for the actions

of MPD dispatchers, the alleged negligence of Officer Crowson, and the alleged negligence of

RCC under the non-delegable duty theory.

               1.      MPD Dispatchers

       Plaintiffs assert that other city employees not named as Defendants acted below the

standard of care, and that the City is vicariously liable for their actions. They specifically refer to

the dispatcher, Shrader, and her supervisors, whom they contend established the practice

concerning officer safety bulletins.

       Plaintiffs contend that the practice was only to provide this information to officers on duty

at the moment the bulletin is received by the MPD. Plaintiffs assert that, had this information been

provided, a reasonable officer would have taken Moore to a hospital, as is the customary practice

when an arrestee has a medical need. Plaintiffs state that Officer Crowson testified that when

arrestees have mental issues, they are taken to EA Conway (LSU Conway) and not to jail.

[Crowson Deposition, Doc. No. 224-3, pp. 42-44].

        Plaintiffs contends that the City was negligent in its exchange of information about

potentially suicidal persons, and, when Crowson called in for a license check for Moore, he was

not informed of the contents of the officer safety alert. Therefore, according to Plaintiffs, the


                                                  31
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 32 of 38 PageID #:
                                  30395



dispatcher violated procedural standards.

       The City responds that, although Plaintiffs claim that City dispatchers and supervisors were

negligent in failing to relay Moore’s medical information to Officer Crowson, they do not cite any

state-law authority that requires a dispatcher or supervisor to provide certain information during

arrest or during pre-shift briefing. Further, the officer safety alert did not provide medical

information or request that medical information be disseminated; the alert was to protect the

officers. Defendants assert that Plaintiffs have produced nothing to show that any dispatcher or

supervisor breached any applicable standard of care.

       The City contends further, that Plaintiffs’ argument that one dispatcher violated “protocol”

by not telling Crowson about the alert when he called in for a warrant check is unfounded, because

there is no evidence that the dispatcher knew of the alert. In fact, the dispatcher, Walker, testified

she had no knowledge of the alert. [Doc. 247-9, p. 13].

       Finally, the City argues that it was not foreseeable to these dispatchers and supervisors that

any harm to Moore would happen or that they caused or contributed to his death. Plaintiffs claim

a conspiracy by RCC employees to intentionally harm Moore, and no City employee could or

should have foreseen that.

       Any duty/breach claim is subject to Louisiana’s traditional duty/risk analysis. Audler v.

CBC Innovis, Inc., 519 F.3d 239, 249 (5th Cir. 2008). The duty-risk analysis requires a plaintiff to

satisfy five elements:

               (1) the defendant had a duty to conform his conduct to a specific
               standard (the duty element); (2) the defendant’s conduct failed to
               conform to the appropriate standard (the breach element); (3) the
               defendant’s substandard conduct was a cause in fact of the plaintiff’s
               injuries (the cause-in-fact element); (4) the defendant’s substandard
               conduct was a legal cause of the plaintiff’s injuries (the scope of
               liability or scope of protection element); and (5) the actual damages
               (the damages element).

                                                 32
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 33 of 38 PageID #:
                                  30396




Id. (citing Lemann v. Essen Lane Daiquiris, Inc., 923 So.2d 627, 633 (La. 2006)).

         The Court finds that Plaintiffs have failed to cite any case law or statutory authority

establishing a duty to broadcast officer alerts to all officers (including those who are off duty, on

vacation, out on sick leave, etc.). Assuming there is a duty to broadcast alerts to patrol officers, the

City satisfied that duty when it sent the alert to all patrol officers on duty at the time it was put out;

there is no obligation to continue to broadcast an alert ad infinitum. Additionally, the officer safety

alert was for the benefit and protection of police officers, and Moore does not fall into the class of

persons to whom the duty (broadcasting officer safety alerts) was designed to benefit. Finally,

Plaintiffs cannot establish that any alleged failure by Officer Crowson to receive the alert was the

cause-in-fact of Plaintiffs’ harm because Officer Crowson testified that he would not have acted

any differently had he heard it. [Crowson Deposition, Doc. No. 224, pp. 6-7].

         Plaintiffs have not established negligence on the part of the City or its employees as to this

claim.

         2.     Officer Crowson

         Plaintiffs bring a negligence claim under Louisiana state law that Officer Crowson was at

fault under Louisiana Civil Code art. 2315 for (1) failing to provide medical care and (2) failing to

inform the RCC booking officer of Moore’s suicidal gesture. Plaintiffs further claim that the acts

of Officer Crowson create vicarious liability for the City, under Louisiana Civil Code art. 2320.

         In a separate Ruling on Officer Crowson’s Motion for Summary Judgment [Doc. No. 222],

the Court dismissed all state law claims against him. It follows that the City can have no vicarious

liability for his actions.




                                                   33
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 34 of 38 PageID #:
                                  30397



        3.     Vicarious liability for acts of RCC

        Plaintiffs assert that the City had a non-delegable duty to Moore because it contracted with

RCC to house its city misdemeanor prisoners. As such, the City had a non-delegable duty to not

commit acts of cruel and unusual punishment and to protect against excessive use of force and to

provide medical care. Plaintiffs argue that, if a non-delegable duty exists, then the entity that owes

the non-delegable duty is vicariously liable for any injury arising from the use of force.

        In support of their position, Plaintiffs cite Miller v. Martin, 838 So.2d 761 (La. 2003),

where the Louisiana Supreme Court stated:

               For the following reasons, we find that when the Department is
               awarded legal custody of a child, the law imposes upon the
               Department a duty of care and protection of that child. Further, we
               find that the Department's custodial duty is non-delegable.
               Therefore, we conclude that when a child is abused by foster parents,
               the Department may be held vicariously liable for the abuse.

Id., at 761

        Plaintiffs argue that Moore was in the same class as the children in Miller; that Moore was

dependent upon the City, RCC and Crowson for any medical or mental health care he required;

and that the constitutional duty to provide medical care to prisoners is analogized to the statutory

duty in favor of children cited in Miller.

        Plaintiffs further assert that, under less onerous circumstances, Louisiana courts found

multiple areas of the law where a non-delegable duty exists that creates vicarious liability,

including McLin v. Breaux, 950 So.2d 711 (La. App., 1st Cir. 2006) (non-delegable duty on

surgeon to remove all sponges used in surgery from a patient’s body); Jackson v. CSX Transp.,

Inc., 712 So.2d 514 (La. App. 1997) (non-delegable duty to provide safe place to work); Nutt v.

City of Gretna, 788 So.2d 617 (La. App.5th Cir. 2001) (duty to install highway signage under La.

R.S. 48:193 is non-delegable); and Thibodeaux v. Comeaux, 69 So.3d 674, 680 (La. App.3rd Cir.

                                                 34
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 35 of 38 PageID #:
                                  30398



2011) (State has non-delegable duty to maintain highway shoulders reasonably safe.). Plaintiffs

conclude that a governmental entity such as the City cannot simply walk away from a jail operation

without still having obligations to the prisoners.

       The City argues that the cases relied upon by Plaintiffs and the policy reasons applicable

in those cases do not establish the existence of a non-delegable duty in this case. In Miller, supra,

the Louisiana Supreme Court held that “when the Department [of Social Services] is awarded legal

custody of a child, the law imposes upon the Department a duty of care and protection of that

child,” which is “non-delegable.” Martin, 830 So.2d at 762. In Martin, two minors who were

placed in the care of the Department of Social Services (“DSS”) by a court were allegedly sexually

and physically abused by their foster parents, with whom DSS contracted for the care of the

children. Id. The statute authorizing such placements specifically stated that DSS was to

“[a]dminister and supervise all public child welfare activities relating to children who are

dependent, neglected, delinquent, or have physical, intellectual, or mental disabilities” and to

“contract with private individuals to hold their homes open for and to care for children in need of

temporary or long time foster care and provide such other services for children as may be

authorized by law.” Id. at 767; see also, LA. REV. STAT. 46:51(8). The same statute also ordered

DSS to “administer” several other functions related to childcare and to “establish” rules 17

concerning childcare. LA. REV. STAT. 46:51(7)-(15). In finding that a non-delegable duty existed,

the Louisiana Supreme Court relied on those statutory requirements and a prior case, Vonner v.

State Through Dep’t of Pub. Welfare, 273 So. 2d 252 (La. 1973), to find that that nothing in the

law allowed DSS, by contract, “to delegate its custodial duties to foster parents.” Martin, 830 So.2d

at 767. Finally, the Louisiana Supreme Court focused on an additional policy reason for its




                                                 35
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 36 of 38 PageID #:
                                  30399



conclusion: once the state obtains “custody” of a “vulnerable” child, the “the state cannot delegate

its custodial duty to another.” Id.

        The City contends the facts and circumstances of this case are much different from those

in Miller. Here, the law expressly allows a delegation of authority and only restricts the delegation

of a few powers. See LA. REV. STAT. 39:1800.4 and 1800.5. Nothing in the Louisiana Corrections

Private Management Act (“LCPMA”) requires the City to “administer,” “supervise,” or oversee

the operations of a private prison. See LA. REV. STAT. 39:1800.4(G) (“authoriz[ing],” but not

requiring, oversight by local government subdivision).

        The City further contends that in numerous cases, courts have recognized that, under state

law, it is the custodial entity, not the arresting entity, that bears responsibility for those in its

custody. See Griffin v. Foti, 523 So. 2d 935 (La. App. 4 Cir. 1988), writ denied, 531 So. 2d 272

(La. 1988) (city not liable for conditions of parish prison where law imposed affirmative

obligations on sheriff for the keeping of prisoners); see also Picard v. Gusman, No. CIV.A. 12-

1966, 2012 WL 6504772, at *2–3 (E.D. La. Nov. 26, 2012), report and recommendation adopted,

No. CIV.A. 12-1966, 2012 WL 6504528 (E.D. La. Dec. 13, 2012) (city not liable for actions in

parish jail); Wesley v. LaSalle Mgmt. Co., L.L.C., No. 1:16-CV-01479, 2020 WL 598507, at *4, n.

3 (W.D. La. Feb. 6, 2020) (no evidence that DOC retained responsibility for medical care over

DOC inmate housed in private prison under LCPMA).

        The City submits that adult arrestees are not in the same category as “vulnerable” children.

The City further submits that the remaining cases cited by Plaintiffs bear no resemblance to the

case here and are inapposite. The City states that, of course, a doctor who is performing surgery

cannot walk away from the surgery before ensuring it is complete. An employer, akin to a

custodian under caselaw (and like RCC in this case), cannot walk away from its obligation to


                                                 36
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 37 of 38 PageID #:
                                  30400



ensure that its employees have some protection, especially in the prison context. And the

Department of Transportation and Development’s non-delegable duty to ensure that highway

works are performed satisfactorily are for the benefit of the general public, not someone in the

DOTD’s custody. The City argues that these cases have no bearing here and should be disregarded.

       Finally, the City argues that the general rule is that a principal is not liable for the actions

of an independent contractor. Thompson v. Winn-Dixie Montgomery, Inc., 2015-0477 (La.

10/14/15), 181 So. 3d 656, 665. While there is an exception to the general rule that allows imputed

liability when a principal reserves the right to supervise the work, [Id.], the agreement between

RCC and the City contains no such reservation, and state law does not impose a supervisory

obligation.

       The Court finds that Plaintiffs have failed to establish that the City had a non-delegable

duty to Moore because it contracted with RCC to house its city misdemeanor prisoners. The

principal case relied on by Plaintiffs, Miller, involved vastly different facts and circumstances than

are present here.

       Plaintiffs do not point to any established history of liability of anyone other than those who

have actual custody of the inmate, and, as a matter of pure policy, it would make little sense for an

arresting agency to remain liable for the acts of the custodial entity under existing state law.

       The LCPMA expressly allows local government subdivisions to delegate the authority to

house and care for inmates to private prison contractors. LA. REV. STAT. 39:1800.4. The delegation

of authority is broad, and allows contracting prisons to provide for security, allow work

opportunities, impose discipline, and “provide proper food, clothing, housing, and medical care.”

LA. REV. STAT. 39:1800.4(D). The Legislature allowed this delegation because it was important to

have “adequate and modern prison facilities” that are “efficient and cost-effective.” LA. REV. STAT.


                                                 37
Case 3:16-cv-01007-TAD-KLH Document 362 Filed 10/30/20 Page 38 of 38 PageID #:
                                  30401



39:1800.2. In fact, Louisiana law prohibits the delegation of only limited duties to private prisons:

calculating inmate release and parole eligibility; calculating and awarding sentencing credits;

approval of furlough and work release; approval of work that gives wage or sentencing credits;

and granting, work release; approval of work that gives wage or sentencing credits; and granting,

denying or revoking credits. La. R.S. 39:1800.5. If the Legislature wanted to bar local government

subdivisions from delegating other duties, it could have said so. Plaintiffs’ non-delegation claims

fail under this statutory authority.

         Accordingly, the City’s motion is GRANTED, and Plaintiffs’ claims under Louisiana state

law are DISMISSED WITH PREJUDICE. 1

III.     CONCLUSION

         For the reasons set forth above, the City’s Motion for Summary Judgment [Doc. No. 247]

is GRANTED. Plaintiffs’ claims against the City are DISMISSED WITH PREJUDICE in their

entirety.

         MONROE, LOUISIANA, this 30th day of October, 2020.



                                                               ___________________________________
                                                                TERRY A. DOUGHTY
                                                                UNITED STATES DISTRICT JUDGE




1 Given the Court’s rulings, there is no need to reach the City’s argument on limitation of liability under LA. REV.
STAT. 13:5106.

                                                         38
